DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6,103,203) in view of Mecher (US 2010/0273123) and Duret et al (US 2010/0140450).
In regard to claim 1, Fischer discloses a light curing device for dental restoration materials (abstract discloses a system and method for achieving polymerization of a photo-reactive resin and col 1, lines 59-65 discloses the resin  is used during dental restoration), comprising 
	a light source (col 8, lines 40-52 disclose a light source housing 14 which can include a light source means, which can be various bulbs, laser sources, or LEDs),
	a control device (housing 12) for light curing device (col 8, lines 51-53 discloses the main housing having timing means  which controls the actuation of the light source means) 
an actuation element for actuation of a regular curing mode or a pre-curing mode (knob 21, col 8, lines 35-38 discloses the knob 21 being for selection of a full or partial cure mode),
wherein the pre-curing mode provides a prefixed dosage which prevents a material to fully harden (col 7, lines 1-15 discloses a partial cure mode which partially polymerizes the resin to a slushy or doughy sate, therefore preventing fully hardening the resin),
wherein the pre-curing mode is set by a manufacturer (col 13, line 66- col 14, line 5 discloses the automatic time selecting means and compensating means is preprogrammed at the manufacturing stage with a measurement of the desired total light energy and col 12, lines 29-35 discloses the automatic time selecting means selecting the illumination time of the partial cure mode).
Fischer further discloses the general conditions of the claim, specifically a precise total light energy required to achieve the tacky state of the photo reactive resin where the time 2 to 1000 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds. Therefore, as the desired dosage of power required to partially cure a dental restoration is dependent on the time required to achieve said level of polymerization, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention the pre-curing mode comprising a prefixed dosage comprising a prefixed power in the range of 800 mW/cm2 to 1000 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Fischer fails to disclose a separate actuation element for actuation of a pre-curing mode and that the pre-curing mode cannot be changed by a purchaser or user. 
However, Mecher teaches an actuation element (the specification of the current application discloses “an actuation element” being buttons, and the functional and structural equivalent of the prior art is the buttons 10 and/or 11, which is disclosed as an on/off button, an adjustment button, and a mode selection button, see par 56) for actuation of a regular curing mode (par 56 discloses the preselection of default times and the on/off button adjusting the time and mode of operation of the curing mode, such that the actuation of the device regulates the modes of operation) and a two-step curing mode, which includes an instant pre-curing mode and 
As such, it held that it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer to have a separate actuation element such as a sensor activation or button for actuating a separate mode of operation such as the instant pre- curing mode for the purpose of improved ergonomics by having separate actuation elements for different modes of operation for the light curing device.
Additionally, Duret teaches a manufacturer setting an operative mode which cannot be changed by the user or purchaser (par 3 discloses the use of preprogrammed menu for automatically managing the operation of the light source with regard to light intensity/energy and exposure time) in a disclosure of the state of the art of known polymerization devices (par 3).
As Fischer discloses the pre-curing mode is set by a manufacturer (see above). And the disclosure of Duret to have the operative mode set by the manufacturer and unable to be changed by the purchaser or user, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base system of Fischer which has the pre curing mode to have the  known technique of the operative mode be unable to be changed by the purchaser as disclosed by Duret to yield the predictable results of obtaining a desired level of polymerization or curing to the dental material. KSR See MPEP 2143
In regard to claim 2, Fischer/Mecher/Duret disclose the claimed invention as set forth above by claim 1, but fail to specifically disclose the prefixed dosage comprises a prefixed power at 950 mW/cm2 and a prefixed time of 2 seconds. However, as set forth above, the disclosure of Fischer to use a pre-curing mode that fails to harden the dental restoration sets forth the general 2 and a prefixed time of 2 seconds would be obvious to one of ordinary skill in the art, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 3, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1. Fischer further discloses that the desired total light energy while the illumination time of the full cure mode is selected via a manual time selecting means (col 12, lines 31-33), but fails to disclose the control device is capable of switching on the light source at different levels of power for the regular curing mode. 
However, Mecher teaches the control device is capable of switching on the light source (4) at different levels of power for the regular curing mode (par 18-20 discloses the controller being able to adjust the light emitting receive/light output to a first and a second operating mode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer/Mecher/Duret to have disclose the control device is capable of switching on the light source at different levels of power for the regular curing mode as further disclosed by Mecher for the purpose of providing an energy efficient polymerization of the dental restoration, thus eliminating the risk of incomplete curing or shrinkage due to over application of energy.
In regard to claim 5-6, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1. Mecher further teaches the control device signalizes the prefixed dosage (par 17 discloses the controller providing information about the operating mode using signals, such as 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control device to include signalizes the prefixed dosage and the signalizing comprises a change in color of the light source, a flashing of the light source, repeatedly switching on and off of the light source , a light-emitting diode, an acoustic signal, and/or an additional display which symbolizes the prefixed dosage as disclosed by Mecher for the purpose of indicating to the user the cycle status to enable a desired level of polymerization. 
In regard to claim 13, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1. Mecher further teaches the light curing device (1) comprises a sensor which is directed at the target area of the light source (4) and detects at least one physical parameter of the dental restoration material while it is being cured (par 69 discloses a sensor within the light curing device which operated as a button and may be used to detect user inputs such as location), for the reason set forth above, specifically the improvement in ergonomics and operation of the light curing device. 
In regard to claim 15, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1. Mecher further teaches the light curing device (1) is configured to be hand-held (par 68), the control device switches on the light curing device when it is picked up by the hand of a user (par 56 and 68 which discloses an on/off button which is pressed while held), wherein upon first actuation of the separate actuation element (10/11) for actuation of the pre-curing mode (see above) the light curing device (1) is switched to the pre-curing mode at a pre-fixed 
In regard to claim 16, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1. Mecher teaches the pre-curing mode has been finished the light curing device assumes a standby-mode from which it can be switched to the regular curing mode upon actuation of the actuation element at a point in time selected by the user (par 58-59 discloses the activation of the first and second alternative mode, by using the actuation element) for the reason set forth above, specifically the improvement in ergonomics and operation of the light curing device.
In regard to claim 17, Fischer further discloses wherein the actuation element (21, 32, 34, 170, 174, 26, 24, 18) comprises several buttons comprising a button which can be used to activate a desired mode, and a control button which can be used to adjust a mode or a program of the light curing device (see figure 1).
In regard to claim 19, Fischer discloses a method of curing dental restoration materials using a light curing device (abstract discloses a system and method for achieving polymerization of a photo-reactive resin and col 1, lines 59-65 discloses the resin  is used during dental restoration) comprising:
 a light source (col 8, lines 40-52 disclose a light source housing 14 which can include a light source means, which can be various bulbs, laser sources, or LEDs),
 a control device (housing 12) for the light curing device (col 8, lines 51-53 discloses the main housing having timing means  which controls the actuation of the light source means), and 
an actuation element for actuation of a regular curing mode or a pre-curing mode (knob 21, col 8, lines 35-38 discloses the knob 21 being for selection of a full or partial cure mode),

wherein the pre-curing mode is set by a manufacturer (col 13, line 66- col 14, line 5 discloses the automatic time selecting means and compensating means is preprogrammed at the manufacturing stage with a measurement of the desired total light energy and col 12, lines 29-35 discloses the automatic time selecting means selecting the illumination time of the partial cure mode)
said method comprising 
switching on the actuation element to the prefixed dosage for a pre-curing mode in which the prefixed dosage of power and time for pre-curing is supplied to the dental restoration material to prevent full hardening of the dental restoration material (col 14, lines 38-50 discloses the practitioner actuates knob 21 to the tacking mode i.e. the pre-curing mode in the automatic time electing mode),
 examining and/or refinishing the dental restoration material (col 14, lines 56-61 discloses the removal of any excess resin or adding additional resin which would require examination of the dental restoration material), and
 switching the light curing device to the regular curing mode at an increased power and/or time to fully cure the dental restoration material (col 15, lines 1-11 discloses the actuation of the full cure mode).
Fischer further discloses the general conditions of the claim, specifically a precise total light energy required to achieve the tacky state of the photo reactive resin where the time required is usually less than ten seconds (col 4, lines 29-40), the increments of adjustment being 
Therefore, as the desired dosage of power required to partially cure a dental restoration is dependent on the time required to achieve said level of polymerization, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention the pre-curing mode comprising a prefixed dosage comprising a prefixed power in the range of 800 mW/cm2 to 1000 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Fischer fails to disclose a separate actuation element for actuation of a pre-curing mode and that the pre-curing mode cannot be changed by a purchaser or user. 
However, Mecher teaches an actuation element (the specification of the current application discloses “an actuation element” being buttons, and the functional and structural equivalent of the prior art is the buttons 10 and/or 11, which is disclosed as an on/off button, an adjustment button, and a mode selection button, see par 56) for actuation of a regular curing mode (par 56 discloses the preselection of default times and the on/off button adjusting the time and mode of operation of the curing mode, such that the actuation of the device regulates the modes of operation) and a two-step curing mode, which includes an instant pre-curing mode and 
As such, it held that it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer to have a separate actuation element such as a sensor activation or button for actuating a separate mode of operation such as the instant pre- curing mode for the purpose of improved ergonomics by having separate actuation elements for different modes of operation for the light curing device.
Additionally, Duret teaches a manufacturer setting an operative mode which cannot be changed by the user or purchaser (par 3 discloses the use of preprogrammed menu for automatically managing the operation of the light source with regard to light intensity/energy and exposure time) in a disclosure of the state of the art of known polymerization devices (par 3).
As Fischer discloses the pre-curing mode is set by a manufacturer (see above). And the disclosure of Duret to have the operative mode set by the manufacturer and unable to be changed by the purchaser or user, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base system of Fischer which has the pre curing mode to have the  known technique of the operative mode be unable to be changed by the purchaser as disclosed by Duret to yield the predictable results of obtaining a desired level of polymerization or curing to the dental material. KSR See MPEP 2143
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer et al in view of Mecher et al and Duret et al as applied to claim 1 above, and further in view of Eibofner et al (US 5,912,470).

However, Eibofner teaches the prefixed pre-curing mode can be switched on independently of a regular curing mode (col 4, lines 35-40 which allows modification to the curing mode), and wherein a break can be selected between the prefixed pre-curing mode and the regular curing mode at discretion of the user (col 4, lines 40-48) and the light curing device comprises at least two modes, a regular curing mode and a pre-curing mode (col 3, lines 47-55 discloses a plurality of modes), and wherein the light curing device returns to the same mode at least in the regular mode or in the pre-curing mode after the device has been switched back on (col 4, lines 8-15 discloses switching between modes A-C).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer/Mecher/Duret wherein the prefixed pre- curing mode can be switched on independently of the regular curing mode and wherein a break can be selected between the prefixed pre-curing mode and the regular curing mode at discretion of the user and wherein the light curing device returns to the mode that was previously used before the device was turned off after the device has been switched back on as disclosed by Eibofner for the purpose of controlling the efficacy of the light curing device enabling a proper and complete polymerization of the dental restoration material.
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Mecher et al and Duret et al as applied to claim 1 above, and further in view of Senn et al (US 6,482,004), herein known as Senn ‘004.
In regard to claim 7, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 1, but fails to disclose wherein the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed.
However, Senn ‘004 teaches an actuation element (switch 138) for actuating a pre-curing mode (program 1) and a regular curing mode (program 3), wherein the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed (see figure 1, where portions of program 3 are greater in power than program 1) in a light curing device (110) with a light source (lamp 120), a control device for the light curing device (printed circuit board 132) for the purpose of minimizing shrinkage (col 5, lines 28-35).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer/Mecher/Duret to have the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed as disclosed by Senn ‘004 for the purpose of minimizing shrinkage during polymerization.
In regard to claim 11, Fischer/Mecher/Duret /Senn ‘004 disclose the claimed invention as set forth above in claim 10. Mecher further teaches wherein the light curing device is switched between the pre-curing mode and the regular curing mode by pressing the first button and second buttons (par 60-62 discloses pushing the button to activate user operations, as set forth above) for the reason set forth above, specifically the improvement in ergonomics and operation of the light curing device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Mecher et al,  Duret et al, and Senn ‘004 as applied to claim 7 above, and further in view of Benz et al (US 2010/0140450).
In regard to claim 12, Fischer/Mecher/Duret /Senn ‘004 disclose the claimed invention as set forth above in claim 7.
However, Benz further teaches a light source which is provided by at least two LED chips (6 and 7) with different emission maxima, one of the LED comprising a longer wavelength of the emission maximum and can be switched on in a desired mode (par 51).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the light source of Fischer/Mecher/Duret/Senn ‘004 to have the light curing device comprises at least two LED chips with different emission maxima, one of the LED chips comprises a longer wavelength of the emission maximum and can only be switched on exclusively in a regular mode of the light curing device as disclosed in Benz for the purpose of providing a controlled light source that provides a desired light intensity.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Fischer et al in view of Mecher et al and Duret et al as applied to claim 13 above, and further in view of Senn et al (US 2016/0008115), herein known as Senn ‘115.
In regard to claim 14, Fischer/Mecher/Duret disclose the claimed invention as set forth above in claim 13, but fails to disclose the sensor of the light curing device which is directed at the target area of the light source is connected to the control device and switches off the light source in the pre-curing mode and/or in the regular mode when the output signal of the sensor signalizes sufficient light exposure.

Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the device of Fischer/Mecher/Duret to disclose the sensor of the light curing device which is directed at the target area of the light source is connected to the control device (14) and switches off the light source in the pre-curing mode and/or in the regular mode when the output signal of the sensor signalizes sufficient light exposure as disclosed by Senn ‘115 for the purpose of measuring and detecting a reflected radiation of a dental object (par 58, Benz).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772